UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

AUCTUS FUND, LLC,

 

)
)
)
Plaintiff, )
)

Vv. } CIVIL ACTION

) NO. 19-11027-WGY

SAUER ENERGY, INC., )
)
Defendant. )
)

YOUNG, D.Jd. March 16, 2020

MEMORANDUM AND ORDER

I. INTRODUCTION

Do the words “nine months” mean nine months? That is the
odd question the Court confronts in deciding whether this
plaintiff has stated a claim for relief under the Securities
Exchange Act of 1934. See First Am. Compl. Demand Jury 991 l(a),
31 (“Am. Compl.”), ECF No. 12 (citing 15 U.S.C. $ 783(B); 17
C.F.R. § 240.10b-5). The text of the Securities Exchange Act,
15 U.S.C. §§ 78a-78qqg, seems straightforward: it exempts notes
that mature in nine months or less from regulation as a
“security.” See 15 U.S.C. § 78c(a) (10) (providing that,
although “[t]he term ‘security’ means any note,” it does not
encapsulate “any note . . . which has a maturity at the time of

issuance of not exceeding nine months”) (the “Nine Month
Exclusion”). Yet even a seemingly clear statute sometimes
reveals hidden meanings after a closer look. See, ¢€.g., Yates
v. United States, 135 S. Ct. 1074, 1079 (2015) (ruling, under
the Sarbanes-Oxley Act, that a fish is not a “tangible object,”
although a fish certainly can be touched). This is such a
statute. The Supreme Court instructs courts that “the phrase
‘any note’ should not be interpreted to mean literally ‘any
note,’ but must be understood against the backdrop of what
Congress was attempting to accomplish” with the Securities
Exchange Act and its earlier counterpart, the Securities Act of

1933, 15 U.S.C. §§ 77a-77aa. Reves v. Ernst & Young, 494 U.S.

 

56, 63 (1990). Further, while no court in the First Circuit has
considered the issue, several courts and the United States
Securities and Exchange Commission (“SEC”) construe the Nine-
Month Exclusion to exempt only certain high-quality debt issued
to banks (so-called “commercial paper”). See, ¢.g., SEC v. R.G.

Reynolds Enters., Inc., 952 F.2d 1125, 1132 (9th Cir. 1991)

 

(citing Securities Act Release No. 33-4412, 26 Fed. Reg. 9158
(1961)); see generally Wendy Gerwick Couture, The Securities
Acts’ Treatment of Notes Maturing in Less than Nine Months: A

Solution to the Enigma, 31 Sec. Reg. L.J. 496 (2003).

 

Yet this approach clashes with the statutory text’s plain
meaning. See In re Hill, 562 F.3d 29, 32 (lst Cir. 2009).

Although the Court agrees that the Nine Month Exclusion exempts

[2]
commercial paper, nothing in the Securities Exchange Act’s text,
purpose, or legislative history cabins the Nine Month Exclusion
to commercial paper alone. Instead, a better reading of the
Nine Month Exclusion flips the presumption that “any note” is a
security under the Securities Exchange Act. That is, though in
the usual course courts are to presume that “any note” is a
security, notes that mature in nine months or less (such as the
one before the Court, which matures in nine months on the dot)
are presumptively not securities. In the Court’s eyes, this
reading of the statute is more correct.

Yet there is more to law and justice than correct statutory
interpretation. The Court sees little benefit in unsettling
nearly fifty years of consistent case law narrowly interpreting
the Nine Month Exclusion, even though that reading is faulty.
See Reves, 494 U.S. at 74-75 (Stevens, J., concurring) (citing
cases and persuasively arguing that “such a settled construction
of an important federal statute should not be disturbed unless
and until Congress so decides”). This may be one of those
matters where, as Justice Brandeis taught, “it is more important
that the applicable rule of law be settled than that it be
settled right.” Burnet v. Coronado Oil & Gas Co., 285 U.S. 393,
406 (1932) (Brandeis, J., dissenting); see Kimble v. Marvel

Entertainment, LLC, 135 S. Ct. 2401, 2409 (2015).

 

(3]
In any event, the Court need not decide whether the loan in
this case is a security because, even assuming that it is, the
plaintiff has failed adequately to plead fraud. The Court thus
DISMISSES the plaintiff’s Securities Exchange Act claim for
failure to state a claim. It then declines to exercise
supplemental jurisdiction over the remaining state law claims.
Accordingly, the Court DENIES the motion for a default judgment,
ECF No. 25, and DISMISSES the case for want of jurisdiction.

II. BACKGROUND

A. Procedural History

This case arises out of a loan transaction between Auctus
Fund, LLC (“Auctus”) and Sauer Energy, Inc. (“Sauer”). Alleging
that the transaction had soured, Auctus sued Sauer on May 1,
2019. Compl. Demand Jury Trial (“Compl.”), ECF No. 1. Since
Auctus based federal jurisdiction on diversity of citizenship
and Auctus is a limited liability company, the Court ordered
Auctus to submit the citizenship information of its members
within two weeks of July 1, 2019. Electronic Clerk’s Notes, ECF
No. 11; see Wolf v. Altitude Costa LLC, 347 F. Supp. 3d 106, 109
(D.P.R. 2018) (observing that, for diversity jurisdiction
purposes, “{a]n LLC shares the citizenship of all its members”)
(citing D.B. Zwirn Special Opportunities Fund, L.P. v. Mehrotra,

661 F.3d 124, 125 (1st Cir. 2011) (per curiam)).

[4]
Auctus responded to the Court’s order on July 15, 2019 with
an amended complaint that claimed that Sauer violated the
federal securities laws, which it mistakenly thought mooted the
Court’s order. See Am. Compl. @ 6; Pl. Auctus Fund, LLC’s
Initial Resp. July 22nd Order Show Cause (“Initial Resp. Show
Cause”) 3-4, ECF No. 14. In its amended complaint, Auctus
alleged that Sauer violated section 12(a) (2) of the Securities
Act and section 10(b) of the Securities Exchange Act. Am.
Compl. {@ 31. The amended complaint did not allege that
diversity of citizenship vested this Court with subject matter
jurisdiction. See generally Am. Compl.

Consequently, on July 22, 2019, the Court ordered Auctus to
show cause why (1) it had not complied with the Court’s order
and (2) the Court ought not dismiss Auctus’s federal securities
law claims for failure to state a claim. Order Show Cause 2, 7,

ECF No. 13; Auctus Fund, LLC v. Sauer Energy, Inc., 393 F. Supp.

 

3d 139, 139-42 (D. Mass. 2019). As for the second part of its
Order, the Court raised two concerns. First, the Court noted
that it had previously questioned similar claims that Auctus
raised in a previous suit and that Auctus defended only its
Securities Exchange Act -- not its Securities Act -- claim. Id.
at 140-41. Second, the Court acknowledged that it had ruled
that the similar Auctus Securities Exchange Act claim was

colorable -- that is, whether it was sufficiently serious to

[5]
require a decision on its merits -- in light of cases that
Auctus had cited but that the Court continued to harbor serious
doubt about its plausibility -- that is, whether as matter of
law, Auctus’s complaint, taken as true, merited relief. Id. at
141-42. In particular, the Court notified Auctus that it
seriously doubted whether Auctus’s loan qualified as a security
under the Securities Exchange Act because Sauer’s debt matured
in nine months. Id.

Auctus first responded to the Order to Show Cause on July
29, 2019 with a list of the unique residences of its members.
Initial Resp. Show Cause, Ex. A, Aff. Louis Posner Ex. 1
(“Membership List”), ECF No. 14-2. With the Court’s permission
to file a supplemental response, Auctus submitted a memorandum
on August 26, 2019 that explained its position as to the merits
of its federal securities law claims.! Pl. Auctus Fund, LLC’s
Further Resp. July 22nd Order Show Cause (“Resp.”), ECF No. 23.

Since Sauer had not yet appeared or answered either

complaint, Auctus moved for an entry of default on August 9,

 

1 Auctus devotes some of its supplemental memorandum to
urging the Court to rule that it has jurisdiction over the
Securities Exchange Act claim. Resp. 4-6. The Court does not
doubt that it has jurisdiction to consider Auctus’s claims. See
Order 1, Auctus Fund, LLC v. Sunstock, Inc., Civ. A. No. 18-
12568-WGY (D. Mass. May 30, 2019), ECF No. 48. Courts ought
resolve non-frivolous disputed questions of law on the merits,
not on jurisdictional grounds. Here, the Court thus takes up
the issue of whether Auctus bought a security as a merits issue.

[6]
2019, ECF No. 16, which the Court granted on August 13, 2019,
ECF Nos. 19, 20. On August 29, Auctus moved for a default
judgment. See Pl. Auctus Fund, LLC’s Mot. Entry Default
Judgment Damages, Equitable Relief & Permanent Inj. Compelling
Conversion Debt Public SENY Shares Against Def. Sauer Energy,
Inc., ECF No. 25; Pl. Auctus Fund, LLC’s Mem. Supp. Mot. Entry
Default Judgment Damages, Equitable Relief & Permanent Inj.
Compelling Conversion Debt Public SENY Shares Against Def. Sauer
Energy, Inc., ECF No. 26.

At a hearing on September 5, 2019 that Sauer again failed
to attend, the Court accepted Auctus’s factual allegations in
its amended complaint as uncontested and true. Electronic
Clerk’s Notes, ECF No. 28. It proceeded to dismiss Auctus’s
claim that Sauer violated the Securities Act but took under
advisement whether to enter judgment on the Securities Exchange
Act and state law claims. Id.

For the reasons that follow, the Court dismisses Auctus’s
Securities Exchange Act claim. Given that the case no longer
involves a federal claim, the Court declines to exercise
supplemental jurisdiction to rule on Auctus’s state law claims.
See Rossi v. Gemma, 489 F.3d 26, 39 (1st Cir. 2007) (“As a
general principle, the unfavorable disposition of a plaintiff's
federal claims at the early stages of a suit .. . will trigger

the dismissal without prejudice of any supplemental state-law

[7]
claims.” (quoting Rodriguez v. Doral Mortg. Corp., 57 F.3d 1168,

 

1177 (1st Cir. 1995) and citing 28 U.S.C. § 1367(c) (3))).

B. Facts Alleged

Auctus is a Boston-based limited liability company,
apparently in the business of loaning money on a short~term
basis to other businesses. Am. Compl. TI 4, 22; see, e.g.,
Compl. & Demand Jury Trial, Ex. B, Convertible Promissory Note,
Auctus Fund, LLC v. GenesysID, Inc., Civ. A. No. 17-12205-WGY
(Nov. 8, 2017), ECF No. 1-2 (convertible promissory note that
matured in nine months attached to complaint alleging corporate
defendant breached that note); Compl. & Demand Jury Trial, Ex.

B, Convertible Promissory Note, Auctus Fund, LLC v. RedHawk

 

Holdings Corp., Civ. A. No. 18-12020-WGY (Sept. 26, 2018), ECF

No. 1-2 (same); Auctus Fund, LLC v. RedHawk Holdings Corp., Civ.

 

 

A. No. 19-11440-WGY (June 28, 2019), ECF No. 1-3 (same).
Auctus’s members reside in California, Massachusetts, and New
York, among other jurisdictions. Membership List 1. Sauer
exists as a corporation under Nevada law and maintains its
principal place of business in California. Am. Compl. @ 5.
Sauer designs, manufactures, and sells wind turbines. Id. q 21.
Pursuant to a “Securities Purchase Agreement” and a
“Convertible Promissory Note” (collectively, the “Loan
Instruments”) executed on April 27, 2018, Auctus loaned Sauer

$114,000. See Am. Compl. 7 9, Ex. A, Securities Purchase

[8]
Agreement, ECF No. 12-2 & Ex. B, Convertible Promissory Note,
ECF No. 12-3. That day, Sauer issued the Convertible Promissory
Note, which provides that it matures on January 27, 2019 -- nine
calendar months from the issuance date. Convertible Promissory
Note 1. The Securities Purchase Agreement states that the
Securities Act exempts the parties from registering the
Convertible Promissory Note as a security (although it does not
specify the exemptions that apply) and requires Sauer to comply
with any obligations that it might have under the Securities and
Securities Exchange Acts. Securities Purchase Agreement 1 & §§
3.g, 4.3. Among other things, the Convertible Promissory Note
gives Auctus a qualified right to convert the principal and
interest payments into shares of Sauer’s common stock.
Convertible Promissory Note art. 1. It further describes
penalty obligations that Sauer would owe Auctus were Sauer to
cause an “Event of Default.” Convertible Promissory Note

art. 3.

The amended complaint does not detail the negotiations that
preceded the Loan Instruments. The Securities Purchase
Agreement, however, reflects that Auctus bought the Convertible
Promissory Note as part of a private sale, not in an offering of
notes to the general public. See Securities Purchase Agreement
§§ 2-3; see also Resp. 7-16 (explaining that Auctus meant for

these representations to ensure that the purchase of the

[9]
Convertible Promissory Note constituted an exempt transaction
because it did not involve a public offering). The amended
complaint nonetheless suggests that Sauer misled Auctus in the
negotiations. Am. Compl. 47 31, 34-35, 60, 63, 67. To that
end, the amended complaint reprints four press releases that
Sauer published prior to issuing the Convertible Promissory Note
and claims that the releases “were incomplete, misleading,
and/or misrepresentative or omitted material information with a
duty to disclose the same to [Auctus].” Id. 977 12-15. Auctus
repeats that conclusion with respect to two press releases that
Sauer sent after it issued the Convertible Promissory Note. Id.
FJ 16-17. The amended complaint does not deign to identify the
precise assertions in those press releases that were inaccurate
or point to information with which Sauer should have

supplemented those statements. See generally Id. (7 12-17.

 

The amended complaint also insists, that “[u]pon
information and belief, [Sauer] made misrepresentations
regarding the supposed use of proceeds” from the Convertible
Promissory Note. Id. 7 24. Yet the amended complaint does not
state what Sauer’s officers told Auctus’s officers about Sauer’s
purpose in selling Auctus the Convertible Promissory Note,
except to the extent that “Auctus never agreed and never
authorized [Sauer] to simply apply the proceeds of its

investment to pay off a creditor.” See id. Additionally,

[10]
Auctus does not point to a provision in the Loan Instruments
that prohibited Sauer from using the proceeds to pay off a debt.
See id. 91 20-25. Indeed, the Securities Purchase Agreement
contemplates that Sauer would use the proceeds for its “working
capital.”2 Securities Purchase Agreement § 4.c. In any event,
on July 23, 2018, Sauer disclosed in its quarterly Securities
and Exchange Commission report that it had spent at least part
of the funds that it had borrowed from Auctus to pay off a
$78,000 debt to a different creditor. Am. Compl. 7 23.

The amended complaint goes on to allege that, sometime
after July 23, 2018, Sauer “incurred and/or caused several

Events of Default.” Id. @ 26. In particular, the amended

 

2 Section 4.c of the Securities Purchase Agreement states:

Use of Proceeds. The Company shall use the proceeds
from the sale of the [Convertible Promissory] Note for
working capital and other general corporate purposes
and shall not, directly or indirectly, use such
proceeds for any loan to or investment in any other
corporation, partnership, enterprise or other person
(except in connection with its currently existing
direct or indirect Subsidiaries).

Securities Purchase Agreement § 4.c. Paying off a debt is a

general corporate purchase and not a loan or investment in the

creditor. What’s more, the Securities Purchase Agreement

states:
Entire Agreement; Amendments. This Agreement, the
[Convertible Promissory] Note and the instruments
referenced herein contain the entire understanding of
the parties with respect to the matters covered herein
and therein and, except as specifically set forth
herein or therein, neither the Company nor the Buyer
makes any representation, warranty, covenant or
undertaking with respect to such matters.

Id. § 9.e.

 

{11]
complaint states that Sauer failed to pay the principal and
interest on the Convertible Promissory Note. Id. FI] 26-27. The
amended complaint calculates damages and penalties to be
$511,226.16 through April 22, 2019, considering December 14,
2018 as the default date. Id. @ 28 & Ex. 1, ECF No. 12-1.

Auctus contends that Sauer violated the antifraud
provisions of the Securities and Securities Exchange Acts. Am.
Compl. GTI 30-32. It further complains that Sauer breached
various contractual, fiduciary, and tort duties under state
common law, in addition to offending the Massachusetts Uniform
Securities and Consumer Protection Acts. Id. 971 33-68.
III. LEGAL FRAMEWORK

Aside from the need to rule on the order to show cause, ECF
No. 13, this Court addresses Auctus’s motion to enter a default
judgment pursuant to Rule 55 of the Federal Rules of Civil
Procedure. A default judgment motion shares the same standard
of review as that of a motion to dismiss for failure to state a
claim. See Ramos-Falcon v. Autoridad de Energia Electrica, 301
F.3d 1, 2 (1st Cir. 2002). After entry of default, the Court
“examine{s] a plaintiff’s complaint, taking all well-pleaded
factual allegations as true, to determine whether it alleges a
cause of action.” Id. (citing Quirindongo Pacheco v. Rolon
Morales, 953 F.2d 15, 16 (1st Cir. 1992)). It also sets aside

the amended complaint’s legal conclusions in scrutinizing

[12]
whether the facts that it provides demonstrate Auctus’s

entitlement to relief. See Cragin v. Lovell, 109 U.S. 194, 199

 

(1883) (“[A] mere conclusion of law... is not admitted by
default.”).

Auctus’s remaining securities law claim arises under
section 10(b) of the Securities Exchange Act. Am. Compl. @ 31.
That section outlaws the use of “manipulative or deceptive
device” in the sale of a “security,” registered or not. 15
U.S.C. § 78} (b). Securities and Exchange Commission Rule 10b-5
specifies that a securities seller violates section 10(b) when
the seller makes “any untrue statement of material fact” or
“omit[s] to state a material fact necessary in order to make the
statements made, in the light of the circumstances under which
they were made, not misleading.” 17 C.F.R. § 240.10b-5.2 To
succeed on an action under section 10(b) and rule 10b-5, a
plaintiff must show that (1) the defendant made a “material
misrepresentation or omission” (2) with “scienter” and (3) in
connection with purchasing or selling a “security.” Amgen Inc.

v. Connecticut Ret. Plans & Tr. Funds, 568 U.S. 455, 460-61

 

(2013) (quoting Matrixx Initiatives, Inc. v. Siracusano, 563

 

U.S. 27, 37-38 (2011)). The plaintiff must also demonstrate

 

3 Although neither section 10(b) nor rule 10b-5 explicitly
provides a private right of action, the courts have inferred
one. Blue Chip Stamps v. Manor Drug Stores, 421 U.S. 723, 748-
49 (1975).

 

 
that it (4) relied “upon the misrepresentation or omission,” and
that it suffered (5) “economic loss” (6) caused by that
misrepresentation or omission. Id.‘

Section 3(a) (10) of the Securities Exchange Act sets forth
a list of instruments that qualify as securities, such as notes,
stock, and investment contracts, under that Act. 15 U.S.C.
§ 78c(a) (10). That section expressly excludes, however, notes
with “a maturity at the time of issuance of not exceeding nine
months.” Id. The preface to the Securities Exchange Act’s
definition section tempers each subsection by announcing that
its definitions control “unless the context otherwise requires.”
15 U.S.C. § 78c(a) (the “Context Clause”).
Iv. ANALYSIS

The amended complaint does not state a plausible Securities
Exchange Act claim.5 The Court ordered Auctus to show cause

since, on review of the amended complaint, it thought that

 

4 The amended complaint also claims that Sauer “employed
manipulative and deceptive devices and contrivances; b) employed
devices, schemes and artifices to defraud; . .. and d) engaged
in acts, practices and a course of business which operated as a
fraud or deceit upon [Auctus].” Am. Compl. 7 31. The amended
complaint, however, does not appear to contain any factual
allegations related to any of these theories.

5 As the Court notes above, it dismissed Auctus’s claim that
Sauer issued a misleading prospectus at the hearing because the
amended complaint did not allege Auctus purchased the note in a
public offering. See Fed. R. Civ. P. 12(b) (6); Gustafson v.
Alloyd Co., 513 U.S. 561, 584 (1995).

(14]
Auctus failed to allege that Sauer sold it a “security” within
the meaning of the Securities Exchange Act; that is, that Auctus
did not plead the third element of the section 10({b) cause of
action.

With the benefit of Auctus’s brief, the Court now sets
forth its considered view that the Nine Month Exclusion is best
read as presumptively excluding short-term loans such as
Auctus’s from the definition of “security” in the Securities
Exchange Act. Nonetheless, the Court is wary of disturbing a
longstanding judicial consensus to the contrary and, in any
event, need not reach this question here. That is because the
Court rules that Auctus’s section 10(b) claim is deficient for a
different reason -- namely, the complaint fails adequately to
plead fraud. Consequently, as more fully explained below, the
Court DISMISSES Auctus’s section 10(b) claim.

A. Synthesizing Reves, the Nine Month Exclusion, and the
Context Clause

When a note matures more than nine months from issuance,
the Supreme Court presumes that the Securities Exchange Act
covers it. Reves, 494 U.S. at 65. Prior to Reves, the Second
Circuit presumed that notes maturing in nine months or less are

not securities. Exchange Nat’l Bank of Chi. v. Touche Ross &

 

Co., 544 F.2d 1126, 1137-38 (2d Cir. 1976) (Friendly, J.) (“A

party asserting that a note... with a maturity of nine months

[15]
or less is within [the Securities Exchange Act] has the burden
of showing that ‘the context otherwise requires.’”); see also

Chemical Bank v. Arthur Andersen & Co., 726 F.2d 930, 937 (2d

 

Cir. 1984) (Friendly, J.).® The Supreme Court in Reves did not
decide whether any presumption applied to such notes. 494 U.S.
at 65 n.3.7 Courts in the Second Circuit have not consistently

applied Exchange National Bank’s presumption since Reves. See,

 

e.g., Roer v. Oxbridge Inc., 198 F. Supp. 2d 212, 223 (E.D.N.Y.

2001) (presuming that a short-term note is a security); Varnberg
v. Minnick, 760 F. Supp. 315, 325 (S.D.N.Y. 1991) (presuming the
opposite). Courts outside the Second Circuit, such as the Ninth

and Tenth circuits, have presumed that short-term notes are

 

6 The Second Circuit’s pre-Reves presumption is consistent
with its prior holding that “the mere fact that a note has a
maturity of less than nine months does not take the case out of
Rule 10b-5, unless the note fits the general notion of
‘commercial paper.’” Zeller v. Bogue Elec. Mfg. Corp., 476 F.2d
795, 800 (2d Cir. 1973) (Friendly, J.) (emphasis added); see
also SEC v. American Bd. of Trade, Inc., 751 F.2d 529, 538-39 &
n.8 (2d Cir. 1984) (Friendly, J.).

 

 

7 In a footnote, the Supreme Court puzzlingly read the
Second Circuit’s decision in Exchange National Bank to say that
“(n]o presumption of any kind attached to notes of less than
nine months’ duration.” Reves, 494 U.S. at 65 n.3. That is not
what the Second Circuit said, however, and thus this Court
respectfully disagrees with the Supreme Court’s characterization
(in dicta) of the Second Circuit’s opinion. No lower court is
eager to find errors in opinions of the Supreme Court. Yet
there is some solace in the Supreme Court’s later observation
that footnote 4 of Reves contained a “misreading” of a case in
“passing dictum.” SEC v. Edwards, 540 U.S. 389, 396 (2004).
This Court now perceives a similar “misreading” in footnote 3.

[16]
securities. See, e.g., SEC v. Thompson, 732 F.3d 1151, 1159 n.7

(10th Cir. 2013) (citing Holloway v. Peat, Marwick, Mitchell &

 

Co., 900 F.2d 1485, 1488-89 (10th Cir. 1990); R.G. Reynolds
Enters., 952 F.2d at 1132 (9th Cir. 1991)).

The Second Circuit’s presumption appears the best reading
of the statute because it synthesizes the Nine Month Exclusion
and the Context Clause. The courts that reject the Second
Circuit’s presumption do so on a narrow view of the Nine Month
Exclusion that they justify based on sparse legislative history
and an appeal to the Securities Exchange Act’s purpose. Those
courts rule that the Nine Month Exclusion removes only
commercial paper from the Securities Exchange Act’s scope. The
Court declines to adopt such a strained reading of the
Securities Exchange Act’s text, legislative history, and
purpose.

1. Plain Text

As the Court observed in its order to show cause, the Nine
Month Exclusion does not admit of any wiggle room because of any
technical language or vague wording. The statute provides in
relevant part that the “term ‘security’ means any note. . . but
shall not include ... any note... . which has a maturity at
the time of issuance of not exceeding nine months.” 15 U.S.C.

§ 78c(a) (10). The statute uses the phrase “any note” in both

the overarching definition and the Nine Month Exclusion.

[17]
Logically, then, the Nine Month Exclusion must exempt some
instruments denominated as notes from the Securities Exchange
Act’s scope.

Nevertheless, the Supreme Court has taught that the
statute’s text must be read “against the backdrop of what
Congress was attempting to accomplish” and “Congress’s purpose

to regulate investments.” Reves, 494 U.S. at 61-63. In so
teaching, the Supreme Court recognized that the Context Clause
reflects Congress’s attempt to ensure that courts would not
woodenly interpret the Securities Exchange Act. See Marine Bank
v. Weaver, 455 U.S. 551, 556 (1982); Reves, 494 U.S. at 76
(Stevens, J., concurring) (“The context clause . . . permits a
judicial construction of the statute which harmonizes the
facially rigid terms of the 9-month exclusion with the evident
intent of Congress.”). Accordingly, applying a presumption
against a note that matures in nine month or less qualifying as
a security gives effect to the plain text of the Securities
Exchange Act. At the same time, the presumption may be rebutted
if it appears that Congress’s purpose would be thwarted.

2. Legislative History

The legislative history of the Nine Month Exclusion does
not reveal that it exempts only commercial paper. The Court
agrees with Chief Justice Rehnquist’s four-Justice dissent in

Reves that the Securities Exchange Act’s legislative history

[18]
does not demonstrate that its drafters meant to exempt only
high-quality commercial paper. See Reves, 494 U.S. at 79-80
(Rehnquist, C.J., concurring in part and dissenting in part);
Auctus, 393 F. Supp. 3d at 141-42. In reviewing the relevant
legislative history, the Court bears in mind that it displaces
the statute’s plain meaning only if the plain meaning is
“antithetical” to the drafters’ intent. United States v.
Gordon, 875 F.3d 26, 34 (lst Cir. 2017) (quoting Hill, 562 F.3d
at 32).

The courts that limit the Nine Month Exclusion to
commercial paper rely on the related statutes’ legislative
histories, not the Securities Exchange Act’s. See Reves, 494
U.S. at 79-80 (Rehnquist, C.J., concurring in part and
dissenting in part); id. at 75-76 (Stevens, J., concurring)
(collecting cases). Those courts place much weight on the
Supreme Court’s pronouncements that, in particular, the
definition of security in the Securities Exchange Act “is
essentially the same” as its definition in the Securities Act.
See Weaver, 455 U.S. at 555 n.3. The Supreme Court has quoted
the Senate Report on the Securities Exchange Act, which states
that “its definition of security was intended to be
‘substantially the same as (that contained) in the Securities
Act of 1933.’” Tcherepnin v. Knight, 389 U.S. 332, 342 (1967)

(alteration in original) (quoting S. Rep. No. 792, 73d Cong., 2d

[19]
Sess., at 14 (1934)). Yet “substantially the same” allows for
minor differences between the definitions to exist. The Nine
Month Exclusion appears to be such a minor deviation.

Unlike the Nine Month Exclusion in the Securities Exchange

Act, the parallel provision in the Securities Act -- which
exempts the instrument from registration only -- applies only to
“any note . . . which arises out of a current transaction or the

proceeds of which have been or are to be used for current
transactions.” 15 U.S.C. § 77c(a) (3); Reves, 494 U.S. at 80
(Rehnquist, C.J., concurring in part and dissenting in part)
(explaining that the Securities Act’s exception thus more
clearly invokes commercial paper). Moreover, though courts
often cite legislative history and Supreme Court decisions
interpreting securities laws covering commercial paper in this
context, those laws’ language differs dramatically from that of

the Securities Exchange Act.® Further, the Supreme Court

 

8 For example, the Second Circuit in Exchange National Bank
observed that the Public Utility Holding Company Act of 1935,
the Trust Indenture Act of 1939, and the Investment Company Act
of 1940 include similar exemptions. 544 F.2d at 1132 & n.10;
see also Sanders v. John Nuveen & Co., 463 F.2d 1075, 1080 (7th
Cir. 1972) (same, except not discussing Trust Indenture Act of
1939). Each Act, however, includes a slightly different
exemption.

First, the Public Utility Holding Company Act of 1935
exempted notes that:

(1) [were] not part of a public offering, (2) mature [d]

or [] renewed for not more than nine months, exclusive

of days of grace, after the date of such issue, renewal,

 

[20]
accomplishes the goal of aligning the definition of “security”
between the Securities Exchange Act and the Securities Act by

providing that the same principles for determining whether an

 

or guaranty thereof, and (3) aggregate[d] (together with

all other then outstanding notes and drafts of a maturity

of nine months or less, exclusive of days of grace, as

to which such company is primarily or secondarily

liable) not more than 5 per centum of the principal

amount and par value of the other securities of such

company then outstanding, or such greater per centum
Ch. 687, tit. I, § 6, 49 Stat. 814 (repealed 2005).

Second, the Trust Indenture Act of 1939 not only explicitly
incorporates the Securities Act’s exemption but also includes
another exemption that the Second Circuit characterized as
excluding commercial paper. See 15 U.S.C. § 77ddd(a) (4);
Exchange Nat’l Bank, 544 F.2d at 1132 (holding that 15 U.S.C.

§ 77ddd(a) (1)’s exclusion for “any security other than (A) a
note, bond, debenture, or evidence of indebtedness, whether or
not secured, or (B) a certificate of interest or participation
in any such note, bond, debenture, or evidence of indebtedness,
or (C) a temporary certificate for, or guarantee of, any such
note, bond, debenture, evidence of indebtedness, or certificate”
constitutes an “explicit exemption of some sort for activities
in commercial paper”).

Third, the Investment Company Act expresses no doubt about
the type of instrument it excludes from its ambit:

“Short-term paper” means any note. . . payable on demand

or having a maturity at the time of issuance of not

exceeding nine months, exclusive of days of grace, or

any renewal thereof payable on demand or having a

maturity likewise limited; and such other classes of

securities, of a commercial rather than an investment

character, as the Commission may designate by rules and

regulations.
15 U.S.C. § 80a-2(a) (38); see also id. §§ 80a-3(b) (3), (c) (1),
13 (exempting short-term paper from definition of security in
certain circumstances). This definition, unlike Reves’s
interpretation of the Securities Exchange and Securities Acts,
includes demand notes in its class of instruments exempt from
regulation. See 494 U.S. at 73-74.

The Court assumes that Congress intentionally used
different language to exclude different types of short-term
notes from each act.

 

[21]
instrument falls within an enumerated term apply in both
statutes. See Tcherepnin, 389 U.S. at 342.

Auctus’s analysis assumes that Congress successfully
manifested its intent to limit the exclusion for notes maturing
in nine months in the Securities Act. Chief Justice Rehnquist
doubted that in his Reves dissent, observing the relevant
Securities Act legislative history spoke to draft versions of
the exemption that, among other things, explicitly used the
phrase “commercial paper.” Reves, 494 U.S. at 79-80 (Rehnquist,
C.d., concurring in part and dissenting in part). As Chief
Justice Rehnquist explained, Congress deleted the explicit
references to “commercial paper” prior to passing the bill,
thereby limiting the usefulness of the legislative history. Id.
(citing H.R. Rep. No. 85, 73d Cong., 1st Sess., 15 (1933); S.
Rep. No. 47, 73d Cong., 1st Sess., 3-4 (1933)). It does not
follow from the fact that the exemption for notes maturing
within nine months “encompasses” commercial paper that the
exemption encompasses only instruments meeting the industry
definition of commercial paper. See Securities Indus. Ass’n v.
Board of Governors of Fed. Reserve Sys., 468 U.S. 137, 150-51
(1984); Reves, 494 U.S. at 81 (Rehnquist, C.J., concurring in

part and dissenting in part).

[22]
In sum, the Court declines to rely on legislative history
from another statute (with different wording) to reject the
plain meaning of the statute at hand.

3. Incorporating Purpose and Context

The Securities Exchange Act’s purpose does not support
limiting the Nine Month Exclusion to commercial paper. Other
courts have taken the Context Clause as a mandate to so limit
the Nine Month Exclusion. This Court disagrees. The Court
instead reads the Context Clause as pulling instruments under
the sway of the Securities Exchange Act when its purpose would
otherwise be undermined.

Some general principles aid the Court in its analysis of
the Context Clause and Congress’s purpose. First, that clause
provides the Court with only limited authority to set aside the
statutory text because the Supreme Court “never has conducted
its analysis [of securities law provisions] entirely apart from
the statutory language.” See Pinter v. Dahl, 486 U.S. 622, 653
(1988). Moreover, “Congress, in enacting the securities laws,
did not intend to provide a broad federal remedy for all fraud.”
Weaver, 455 U.S. at 556. Congress sought “to eliminate serious
abuses in a largely unregulated securities market” by focusing
on “the capital market of the enterprise system: the sale of
securities to raise capital for profit-making purposes, the

exchanges on which securities are traded, and the need for

[23]
regulation to prevent fraud and to protect the interest of

investors.” United Hous. Found., Inc. v. Forman, 421 U.S. 837,

 

849 (1975).

Reves’s “family resemblance test” lays out factors for
determining which notes implicate these purposes. See Reves,
494 U.S. at 67. Courts presume that notes not subject to the
Nine Month Exclusion are securities. See id. The simplest way,
then, to determine if “the context otherwise requires” that a
note “which has a maturity at the time of issuance of not
exceeding nine months” nevertheless constitutes a security, is
to switch the burden -- that is, to require a showing that it is
a security. With this approach, courts should presume that a
short-term note is not a security unless that presumption is
rebutted.

Moreover, a rebuttable presumption avoids providing
unscrupulous promoters a simple roadmap for committing
securities fraud, while placing the burden to show that the Nine
Month Exclusion does not apply on the plaintiff or prosecutor.
Were the Court to adopt a literal reading of the Nine Month
Exclusion, a fraudster could avoid liability under the
Securities Exchange Act by promising repayment in under nine
months even in the instance where the fraudster’s note otherwise
constituted a security under the Securities Exchange Act. See

Harold S. Bloomenthal & Samuel Wolff, 3 Sec. & Fed. Corp. Law §

 

[24]
2:11 (2d ed. 2019) (“If the Section 3(a) (3) exemption and the
Section 3(a) (10) exclusion are applied literally .. . [they]
will open the door to the widespread issuance of junk notes by
all categories of issuers.”). In cases of such fraud, the
government and private plaintiffs ought have little difficulty
in rebutting the presumption.
4. Settled Law and Right Law

Notwithstanding the analysis above, the Court does not here
adopt a reading of the Nine Month Exclusion that would
presumptively exempt short-term notes other than commercial
paper. For almost fifty years, courts have consistently held
that “when Congress spoke of notes with a maturity not exceeding
nine months, it meant commercial paper, not investment
securities.” Sanders v. John Nuveen & Co., 463 F.2d 1075, 1080
(7th Cir. 1972); see Reves, 494 U.S. at 74 (Stevens, J.,
concurring) (collecting cases); Fox v. Dream Trust, 743 F. Supp.
2d 389, 401 (D.N.J. 2010) (noting that “it is the unanimous
finding of other Circuit Court of Appeals that have examined the
issue, as well as the SEC itself, that the short-term note
exception applies only to so-called ‘commercial paper’”). True,
the Second Circuit’s opinion in Exchange National Bank was not
so categorical and has persuaded this Court that the Nine Month
Exclusion, correctly interpreted, creates a rebuttable

presumption that any short-term loan is not a security, whether

[25]
or not the loan is prime commercial paper. Yet this reverse
presumption has rarely, if ever, been applied by the courts.
Indeed, this Court has found just a single instance in which the
Second Circuit’s presumption for short-term loans was actually

invoked. See Varnberg v. Minnick, 760 F. Supp. 315, 325

 

(S.D.N.Y. 1991). Three decades have since elapsed without this
presumption receiving the slightest judicial attention. It did
not help matters that the Supreme Court mistakenly denied, in
dictum, that the presumption ever existed. See supra note 7
(discussing Reves, 494 U.S. at 65 n.3).

The Court sees little reason to revive the Second Circuit’s
presumption at this late hour when Congress could, if it wishes,
overrule the entrenched judicial gloss on the statute. The
Court takes to heart Justice Stevens’ admonition that “{a]
departure from this reliable consensus would upset the justified
expectations of both the legal and investment communities.”
Reves, 494 U.S. at 75 (Stevens, J., concurring). Perhaps the
judicial consensus is unfaithful to the statute’s language, but
in this matter the Court agrees with Justice Brandeis that “it
is more important that the applicable rule of law be settled
than that it be settled right.” Burnet, 285 U.S. at 406
(Brandeis, J., dissenting).

In any case, the Court need not (and does not) decide the

scope of the Nine Month Exclusion here because, as will now be

[26]
explained, Auctus’s claim under the Securities Exchange Act
fails for a different reason.

B. Auctus’s Complaint Fails Adequately to Plead Fraud

The Court cannot identify in the amended complaint any
specific statement of Sauer’s that the amended complaint objects
to as false or misleading in a non-conclusory fashion. Nor does
the amended complaint suggest that Sauer should have included a
particular fact in any communication to the public or with
Auctus. Fraud claims are generally subjected to Fed. R. Civ. P.
9(b)’s requirement that plaintiffs plead them “with
particularity,” and here they must also satisfy the specific
pleading standards imposed by the Private Securities Litigation
Reform Act. That Act provides that complaints such as Auctus’s
must “specify each statement alleged to have been misleading,
the reason or reasons why the statement is misleading, and, if
an allegation regarding the statement or omission is made on
information and belief, the complaint shall state with
particularity all facts on which that belief is formed.” 15
U.S.C. § 78u-4(b) (1). Auctus has not done so here.

This failure provides ample reason to dismiss the federal
securities law claim. Indeed, Judge Burroughs has ruled that
similar complaints lodged by Auctus do not state claims for
fraudulent or negligent misrepresentation under state law

because they omitted an allegation of a misrepresentation. See

[27]
Auctus Fund, LLC v. First Columbia Gold Corp., Civ. A. No. 17-

 

10543-ADB, 2019 WL 1316736, at *2 (D. Mass. Mar. 21, 2019)

(Burroughs, J.); Auctus Fund, LLC v. ERHC Energy, Inc., Civ. A.

 

No. 18-10216-ADB, 2019 WL 1316749, at *2 (D. Mass. Mar. 21,
2019) (Burroughs, J.). The present amended complaint is
likewise deficient. Accordingly, the amended complaint’s
Securities Exchange Act claim fails to state a claim upon which
relief may be granted.?
Vv. CONCLUSION

For the foregoing reasons, the Court rules that Auctus is
not entitled to any relief on its Securities Exchange Act claim.

In light of the Court’s oral dismissal of the Securities Act

 

9 This Court’s previous Orders did not alert Auctus that the
Court was considering dismissing the section 10(b) claim on this
ground, and the Court appreciates that ordinarily a court may
not dismiss a complaint sua sponte without first giving the
plaintiff notice of the defect and opportunity to respond. See
Clorox Co. Puerto Rico v. Proctor & Gamble Commercial Co., 228
F.3d 24, 30-31 (list Cir. 2000). Here, however, Auctus was
sufficiently on notice due to the two decisions by Judge
Burroughs in another session of this Court (also default
judgments) that were issued just a few months before Auctus
filed its present amended complaint with precisely the same
flaws. After those two rulings, Auctus can hardly claim unfair
surprise in this Court. Moreover, this Court did order Auctus
to show cause “why the Court ought not dismiss Auctus’s
securities law count for failure to state a claim” and stated
that “[i]f Auctus neither demonstrates that diversity
jurisdiction exists nor shows its allegations amount to even one
viable securities law claim, this Court shall dismiss the
securities law count and decline to exercise supplemental
jurisdiction over Auctus's state law claims.” 393 F. Supp. 3d
at 142. That language, together with Judge Burroughs’ opinions,
gave Auctus sufficient notice and opportunity to respond.

 

(28]
claim, the Court holds that the case involves neither a viable
claim under the federal securities laws nor any other federal
question. The remaining claims in this case involve complex
questions of state law. Accordingly, the Court DISMISSES the
remaining claims for want of subject matter jurisdiction. See

28 U.S.C. § 1367(c) (3); Rossi, 489 F.3d at 39.

SO ORDERED.

LL A ours
WILLIAM G. “hh
DISTRICT J sey

[29]
